           Case 1:15-cv-05132-PAE Document 139 Filed 11/16/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    IN RE BRASKEM, S.A., SECURITIES
    LITIGATION                                       Civil Action No. 15-CV-5132-PAE




                   NOTICE OF MOTION AND UNOPPOSED MOTION FOR
                       ENTRY OF A CLASS DISTRIBUTION ORDER

          PLEASE TAKE NOTICE THAT pursuant to the Stipulation and Agreement of Settlement

dated September 14, 2017 (ECF No. 121, the “Settlement”),1 and the Order and Final Judgment

entered February 21, 2018 (ECF No. 132), Boilermaker-Blacksmith National Pension Trust (“Lead

Plaintiff”), requests by this motion (the “Motion”) entry of a Class Distribution Order which,

among other things, will: (i) approve the administrative determinations of the Claims

Administrator Garden City Group, LLC in accepting and rejecting the Claims submitted by

Claimants; (ii) approve distribution of the Net Settlement Fund to Authorized Claimants; and

(iii) authorize the destruction of paper copies of Proof of Claim Forms and electronic copies of

Claim records after an appropriate amount of time has elapsed following distribution of the Net

Settlement Fund.

          Lead Counsel have given Defendants advance notice of this Motion, and confirmed that

Defendants do not plan to oppose the Motion. Lead Counsel are aware of no opposition to this

Motion.




1
    Unless otherwise noted, capitalized terms have the meanings set forth in the Settlement.
        Case 1:15-cv-05132-PAE Document 139 Filed 11/16/18 Page 2 of 2



       For the Court’s convenience, a proposed Class Distribution Order is submitted with this

Motion. The proposed Class Distribution Order filed herewith confirms the Settlement’s

provisions for re-distribution of any residue of the Net Settlement Fund. Because the Motion is

unopposed, Lead Counsel respectfully submit that the Motion may be decided without a hearing.

 Dated: November 16, 2018                  Respectfully submitted,

                                           COHEN MILSTEIN SELLERS & TOLL PLLC

                                           /s/ Christopher Lometti
                                           Steven J. Toll
                                           Times Wang
                                           1100 New York Avenue, N.W.
                                           Suite 500
                                           Washington, D.C. 20005
                                           (202) 408-4600
                                           stoll@cohenmilstein.com
                                           twang@cohenmilstein.com

                                           Christopher Lometti
                                           88 Pine Street, 14th Floor
                                           New York, NY 10005
                                           (212) 838-7797
                                           clometti@cohenmilstein.com

                                           Lead Counsel for Lead Plaintiff




                                              2
